      Case 1:19-cr-00209-JTN ECF No. 142 filed 06/29/20 PageID.433 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                                   Case No. 1:19-cr-209
 v.
                                                                   HON. JANET T. NEFF
 MELVIN JAMES HARRIS, VANESSA
 LOUISE HUNTER and COREY JOHN
 RAPHAEL,

       Defendants.
 ____________________________/

                                            ORDER

        In accordance with the Bench Opinion issued by the Court at the Final Pretrial Conference

conducted on June 29, 2020:

        IT IS HEREBY ORDERED that Defendant Harris’ Motion in Limine to Exclude

Proposed Res Gestae Evidence (ECF No. 120) is DENIED for the reasons stated on the record.



Dated: June 29, 2020                                         /s/ Janet T. Neff
                                                           JANET T. NEFF
                                                           United States District Judge
